UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7499


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JAMERSON DEVOIR TILLMAN,

                 Defendant – Appellant.



                              No. 10-7501


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

JAMES TILLMAN,

                 Defendant – Appellant.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Alexander Williams, Jr., District
Judge. (8:00-cr-00137-AW-1; 8:00-cr-00137-AW-2)


Submitted:   March 31, 2011                 Decided:   April 6, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Jamerson Devoir Tillman, James Tillman, Appellants Pro Se.
Stuart A. Berman, Assistant United States Attorney, Greenbelt,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Jamerson    Devoir       Tillman     and   James      Tillman    seek    to

appeal their convictions and sentences.                In criminal cases, the

defendant must file the notice of appeal within fourteen days

after the entry of judgment.           Fed. R. App. P. 4(b)(1)(A).              With

or without a motion, upon a showing of excusable neglect or good

cause, the district court may grant an extension of up to thirty

days to file a notice of appeal.                 Fed. R. App. P. 4(b)(4);

United States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          The     district      court        entered     the      judgments        on

September 25,     2001.      The     notices    of     appeal    were     filed    on

October 25, 2010.      Because        Jamerson Tillman and James Tillman

failed to file timely notices of appeal or obtain an extension

of the appeal period, we dismiss the appeals.                   We dispense with

oral   argument    because     the    facts    and   legal      contentions       are

adequately    presented   in    the    materials       before    the    court     and

argument would not aid the decisional process.

                                                                          DISMISSED




                                        3